Kirby, J., (after stating the fac,ts). The undisputed testimony shows that appellant’s intestate, the person injured in the collision or accident, executed a full release to the railroad company fior all damages or injuries, including both known and unknown injuries and future developments thereof growing out of or in any way resulting from the accident or collision, describing it, for the consideration paid; and, there being no fraud alleged or proved in the procurement of the injured person’s acceptance of its terms, no mental incapacity alleged or shown, and no claim ¡of the injured person having executed the release in reliance upon the statement of a physician as to the extent of the injury suffered, both parties were necessarily bound by it, and the court did not err in directing the verdict. Kansas City S. R. Co. v. Armstrong, 115 Ark. 123, 171 S. W. 123; Francis v. St. Louis, I. M. & S. Ry. Co., 102 Ark. 616, 145 S. W. 534; St. Louis, I. M. & S. Ry. Co. v. Campbell, 85 Ark. 592, 109 S. W. 539; Mo. Pac. Ry. Co. v. Elvins, 176 Ark. 737, 4 S. W. (2d) 528. It is unnecessary, in view of this holding, to determine any other questions raised. The judgment is affirmed accordingly.